Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 27 – 36, in the reply filed on 05 October 2022 is acknowledged.

Group II, claims 37 – 49, are withdrawn from further consideration.

Claim Objections
Claims 27 – 36 are pending elected subject matter and under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27 --- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20160068267 A1 to Lin et al. (“Lin”).

Regarding claim 27, Lin teaches an autonomous aerial system, the system comprising: (i) at least one micro aerial vehicle (MAV 102, 152); (ii) at least one image capturing means (¶¶0112, 0119, 0126, 0129)  associated with the at least one MAV; and (iii) a controller configured to control the at least onereceived by the controller, wherein the at least one MAV is configured to perform tasks (evasive maneuvers) while hovering at the defined location (¶0076).

Regarding claim 28, Lin‘s teaching, wherein the at least one image capturing means is an RGB camera (Lin’s image capturing means detects visible light; ¶0056).

Regarding claim 29, Lin‘s teaching, wherein the at least one image capturing means is an Infra-Red (IR) camera (Lin’s image capturing means detects visible light; ¶0056).

Regarding claim 30, Lin‘s teaching, wherein the reduced GPS signal reception expansive space is an indoor roofed structure (see fig. 1B; note ¶¶0027, 0044, 0046, 0061).

Regarding claim 31, Lin‘s teaching, wherein no GPS signal perceived within the deployable expansive space (fig. 3; ¶¶0029, 0061,0076).

Regarding claim 32, --‘s teaching, wherein the MAV is an off-the-shelf drone.

Regarding claim 33, ---‘s teaching, wherein the MAV further comprises control means configured to autonomously control the MAV in accordance with commands received by the controller.

Regarding claim 34, Lin‘s teaching, wherein the control means provide indirect data regarding the battery level of the MAV (percentage of power remaining/battery life/battery level; ¶0053, 0066, 0090, 0097-0098).

Regarding claim 36, Lin‘s teaching, wherein the control means is an on-board single-board computer (onboard processor/controller; ¶¶0041, 0042, 0055, 0067).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 35 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lin et al (“Lin”).

Lin teaches all of the base limitations of claim 35, except for the explicit recitation of the control means being an Arduino based PID controller.

	However, an Arduino based PID controller is well-known. It is understood claiming Lin’s controller as an Arduino based PID controller would have been obvious to one of ordinary skill in the art before the effective filing date of the invention as an obvious variant because Lin’s controller performs equally well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663